FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks/Arguments
Remarks & Arguments filed on 10/19/2021 is acknowledged.
Claims 9, 17, 19-25 are examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9, 17, 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Low et al (10,488,046 published in Jun 16, 2016 as US 2016/0169516) in view of Patel et al (7,770,397) or North (6,546,733) and in further view of Bunker (10,422,235).
In re Claim 9:  Low teaches a shell of a combustor (56, Fig. 3) for use in a gas turbine engine (20, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed 
a combustion chamber (66) of the combustor (56), the combustion chamber having a combustion area; 
a bulkhead portion (96/98) of a combustion liner having a center section (approximate 92A; Fig. 9), an inner surface (122, Fig. 9), an outer surface (facing 24) opposite the inner surface, a plurality of primary apertures (120 and 124, Fig. 9) extending from the outer surface to the inner surface (see Fig. 11) through the combustion liner, the plurality of apertures are formed in the combustion liner with a non-perpendicular primary aperture angle (α for 120 and β for 124, since both can be other than 90º, col. 7 ll. 51-52, Low teaches both 120 and 124 to be non-perpendicular) that is non-perpendicular relative to the inner surface of the combustion liner, a first group of the plurality of primary apertures (120/124) located in the center section of the combustion liner (see Fig. 9), and a through hole (92A) located in the center section; 

    PNG
    media_image1.png
    643
    387
    media_image1.png
    Greyscale

a heat shield panel (98) interposed between the inner surface of the combustion liner and the combustion area (Fig. 5), the heat shield panel having a first surface (facing 66) and a second surface (facing 122) opposite the first surface, the inner surface of the combustion liner and the second surface of 
wherein the first group of the plurality of primary apertures are configured to direct at least one of the airflow and the particulate (airflow) to impinge upon (intended use) the second surface of the heat shield panel at first directional flow angle (β) towards the through hole (see Fig. 9), the first directional flow angle being an angle that the airflow will be directed across the heat shield panel from the first group of the plurality of primary apertures, wherein each of the plurality of primary apertures (120/124) with the first group are directly circumferential adjacent to other primary apertures of the plurality of primary apertures (they are all adjacent to each other) to form a continuous uninterrupted ring (120 and 124 together form a continuous uninterrupted ring) of the of the plurality of primary apertures around the through hole; and

    PNG
    media_image2.png
    363
    364
    media_image2.png
    Greyscale
   
    PNG
    media_image3.png
    467
    442
    media_image3.png
    Greyscale

one or more groups of the plurality of primary apertures are provided towards an outer edge (see Fig. 8) of the bulkhead portion of the combustor liner, the outer edge of the bulkhead portion (see annotated Fig. 7) comprising: 

a radially inward side located opposite the radially outward side,
a first side extending from the radially outward side to the radially inward side, and;
a second side extending from the radially outward side to the radially inward side.
However, Low does not teach one or more groups of the plurality of primary apertures are angled towards an outer edge of the bulkhead portion.
Patel teaches a plurality of apertures (48b) are angled towards an outer edge of the bulkhead portion (see Fig. 2).  North also teaches a plurality of apertures are angled towards an outer edge of the bulkhead portion (see Fig. 3 at radially outer portion at the label “162”).
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to include a plurality of apertures are angled towards an outer edge of the bulkhead portion in Low’s apparatus in order to reduce or mitigate particulate accumulation as taught by Bunker, col. 1 ll. 13-18.
In re Claim 17:  Low i.v. Patel or North i.v. Bunker teaches the invention as claimed and as discussed for Claim 9, above.  Low further teaches wherein the through hole is configured to fit a combustor inlet and pilot nozzle of fuel injectors (see Fig. 3) of the gas turbine engine. 
In re Claim 19:  Low i.v. Patel or North i.v. Bunker teaches the invention as claimed and as discussed for Claim 9, above.  Low further teaches wherein the bulkhead portion further comprises:
a first section (annotated, Fig. 8); and
a second group of the plurality of primary apertures (104A) located in the first section of the combustion liner extending from the outer surface to inner surface,
wherein the second group of the plurality of primary apertures are provided towards the first side and configured to direct at least one of the airflow and the particulate (airflow) to impinge upon the second surface (intended use) of the heat shield panel at a second directional flow angle, the second directional flow angle (any) being an angle that the airflow will be directed across the heat shield panel (to exit the gap between two panels 98) from the second group of the plurality of primary apertures.
However, Low i.v. Patel or North i.v. Bunker, as discussed thus far, does not teach a second group of the plurality of primary apertures are angled towards the first side

In re Claim 20:  Low i.v. Patel or North i.v. Bunker teaches the invention as claimed and as discussed for Claim 9, above.  Low further teaches wherein the bulkhead portion further comprises:
a second section (annotated, Fig. 8); and
a third group of the plurality of primary apertures (104A) located in the second section of the combustion liner extending from the outer surface to inner surface,
wherein the third group of the plurality of primary apertures are provided toward the second side and configured to direct at least one of the airflow and the particulate (airflow) to impinge upon the second surface (intended use) of the heat shield panel at a third directional flow angle, the third directional flow angle being an angle (any) that the airflow will be directed across the heat shield panel (to exit the gap between two panels 98) from the third group of the plurality of primary apertures.
However, Low i.v. Patel or North i.v. Bunker, as discussed thus far, does not teach a third group of the plurality of primary apertures are angled towards the second side.
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to include a plurality of apertures are angled towards the second side in Low’s apparatus in order to reduce or mitigate particulate accumulation as taught by Bunker, col. 1 ll. 13-18.
In re Claim 21:  Low i.v. Patel or North i.v. Bunker teaches the invention as claimed and as discussed for Claim 9, above.  Low further teaches wherein the bulkhead portion further comprises:
a radially inward section (annotated, Fig. 8); and
a fourth group of the plurality of primary apertures (104A) located in the radially inward section of the combustion liner extending from the outer surface to inner surface,
wherein the fourth group of the plurality of primary apertures are provided towards the radially inward side and configured to direct at least one of the airflow and the particulate (airflow) to impinge upon the second surface (intended use) of the heat shield panel at a fourth directional flow angle, the fourth directional flow angle being an angle (any) that the airflow will be directed across the heat shield 
However, Low i.v. Patel or North i.v. Bunker, as discussed thus far, does not teach a fourth group of the plurality of primary apertures are angled towards the radially inward section.
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to include a plurality of apertures are angled towards the radially inward section in Low’s apparatus in order to reduce or mitigate particulate accumulation as taught by Bunker, col. 1 ll. 13-18.
In re Claim 22:  Low i.v. Patel or North i.v. Bunker teaches the invention as claimed and as discussed for Claim 9, above.  Low further teaches wherein the bulkhead portion further comprises:
a radially outward section (annotated, Fig. 8); and
a fifth group of the plurality of primary apertures (104A) located in the radially outward section of the combustion liner extending from the outer surface to inner surface,
wherein the fifth group of the plurality of primary apertures are provided towards the radially outward side and configured to direct at least one of the airflow and the particulate (airflow) to impinge upon the second surface (intended use) of the heat shield panel at a fifth directional flow angle, the fifth directional flow angle being an angle (any) that the airflow will be directed across the heat shield panel (to exit the gap between panel 98 and outer shell 72/68) from the fifth group of the plurality of primary apertures.
However, Low i.v. Patel or North i.v. Bunker, as discussed thus far, does not teach a fifth group of the plurality of primary apertures are angled towards the radially outward section.
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to include a plurality of apertures are angled towards the radially outward section in Low’s apparatus in order to reduce or mitigate particulate accumulation as taught by Bunker, col. 1 ll. 13-18.
In re Claim 23:  Low i.v. Patel or North i.v. Bunker teaches the invention as claimed and as discussed for Claims 9 and 19, above.  Low further teaches wherein the bulkhead portion further comprises:

a third group of the plurality of primary apertures (104A) located in the second section of the combustion liner extending from the outer surface to inner surface,
wherein the third group of the plurality of primary apertures are provided toward the second side and configured to direct at least one of the airflow and the particulate (airflow) to impinge upon the second surface (intended use) of the heat shield panel at a third directional flow angle, the third directional flow angle being an angle (any) that the airflow will be directed across the heat shield panel (to exit the gap between two panels 98) from the third group of the plurality of primary apertures.
However, Low i.v. Patel or North i.v. Bunker, as discussed thus far, does not teach a third group of the plurality of primary apertures are angled towards the second side.
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to include a plurality of apertures are angled towards the second side in Low’s apparatus in order to reduce or mitigate particulate accumulation as taught by Bunker, col. 1 ll. 13-18.
In re Claim 24:  Low i.v. Patel or North i.v. Bunker teaches the invention as claimed and as discussed for Claims 9, 19 and 23, above.  Low further teaches wherein the bulkhead portion further comprises:
a radially inward section (annotated, Fig. 8); and
a fourth group of the plurality of primary apertures (104A) located in the radially inward section of the combustion liner extending from the outer surface to inner surface,
wherein the fourth group of the plurality of primary apertures are provided towards the radially inward side and configured to direct at least one of the airflow and the particulate (airflow) to impinge upon the second surface (intended use) of the heat shield panel at a fourth directional flow angle, the fourth directional flow angle being an angle (any) that the airflow will be directed across the heat shield panel (to exit the gap between panel 98 and inner shell 74/70) from the fourth group of the plurality of primary apertures.
However, Low i.v. Patel or North i.v. Bunker, as discussed thus far, does not teach a fourth group of the plurality of primary apertures are angled towards the radially inward section.

In re Claim 25:  Low i.v. Patel or North i.v. Bunker teaches the invention as claimed and as discussed for Claims 9, 19, 23 and 24, above.  Low further teaches wherein the bulkhead portion further comprises:
a radially outward section (annotated, Fig. 8); and
a fifth group of the plurality of primary apertures (104A) located in the radially outward section of the combustion liner extending from the outer surface to inner surface,
wherein the fifth group of the plurality of primary apertures are provided towards the radially outward side and configured to direct at least one of the airflow and the particulate (airflow) to impinge upon the second surface (intended use) of the heat shield panel at a fifth directional flow angle, the fifth directional flow angle being an angle (any) that the airflow will be directed across the heat shield panel (to exit the gap between panel 98 and outer shell 72/68) from the fifth group of the plurality of primary apertures.
However, Low i.v. Patel or North i.v. Bunker, as discussed thus far, does not teach a fifth group of the plurality of primary apertures are angled towards the radially outward section.
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to include a plurality of apertures are angled towards the radially outward section in Low’s apparatus in order to reduce or mitigate particulate accumulation as taught by Bunker, col. 1 ll. 13-18.
Response to Arguments
Applicant's arguments with respect to claim 9 have been considered and the newly amended limitations and arguments have been addressed in the body of the rejections at the appropriate locations.
With regards to claims 19-25, Bunker clearly teaches in col. 1 ll. 13-18 (The technology described herein relates to angled impingement openings for reducing or mitigating particulate accumulation) why the cooling apertures should be angled.  Therefore. it would have been obvious to one of ordinary skill in 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622. The examiner can normally be reached M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/ARUN GOYAL/Primary Examiner, Art Unit 3741